Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitation of “ the order” lacks antecedent basis.
In claim 16, the limitation of “ coextruding the core dough piece and the core dough piece” is vague and indefinite because it is unclear what is intended by it.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannes et al ( EP 2266407) in view of Waszyk ( 2003/0044489),  Pour-Damanab et al “ Monitoring the dynamic density of dough during fermentation using digital imaging” and applicant’s admission of prior art. 
For claim 1, Johannes discloses a dough product  a dough core which is a dough-based starting product  and a second dough applied on the dough core.  The dough core and the second dough comprise leavening agent and differ in proving time.  The dough-based starting product is allowed to prove. For instance, example 1 discloses a dough core and a layer dough containing no yeast and is not proved.  By the method, bread products may be provided that have a peripheral layer,ie an outer part of the bread product, including the crust, wherein the morphology may vary.  For claims 5,6, Johannes disclose the dough core comprises a surface and the second dough is applied to aft part of the surface, such as in the range of 10-100%.  
For claim 11, Johannes discloses a method of producing a dough product.  The method comprises the steps of providing a dough-based starting product which a dough core, applying a second dough to at least of the surface to the dough-based starting product.  The surface cover ranges from 10-100%. The dough core and second dough comprise leavening  agent and differs in proving time.  For claims 12,13 Johannes discloses baking the dough comprising the dual dough layer .  For claim 16, Johannes discloses the dough product can be formed by co-extrusion of the core dough and the second dough.
( see paragraphs 0006-0008,0013,0016,0017,0021,0023,0026,0028,0039,0044,0048,0050,0099,0114 and the examples)
Johannes does not disclose the second dough having a greater density than the core dough and frozen dough as in claim 1, the density order as in claim 2, the density as in claims 3-4, the mass as in claims 7-9, the feature as in claim 10, the freezing step and density feature as in claim 1, cooking directly from frozen state as in claim 12, the volume as in claim 14 and the expansion as in claim 15.
Pour-Damanab et al teaches a simple and new method developed to monitor the dynamic density of dough during fermentation process.  Pour-Damanab teaches that dough density profiles are affected by proofing time and oven conditions.  Pour-Damanab discloses the event taking place during fermentation.  In figure 3, Pour-Damanab shows the expansion of the dough during different times at 30 degrees C and 75% proofing conditions. Page 8 shows different density obtained at different times using different temperature and relative humidity.  At 0 time, the dough has a mean density of 1.04 g/cm3; after 30 minutes, the density is .75, at 60 minutes .55 etc..  ( see entire article)
Waszyk discloses a ready-for-use dough comprising first dough portion and second dough portion.  The first and second dough provide different texture, color and flavor.  The dough is frozen and is ready to use from frozen state.  ( see paragraphs 0006,0012,0035)
The instant specification discloses in paragraph 0004 that freezer-to-oven dough products are known.
Johannes discloses the core dough and second dough differs in proving time.  Example 1 shows that the core dough is proofed and the second cough is not proofed.  As shown in the article proofing changes the density of the dough product with density being reduced at the time of proofing increases.  Since Johannes teaches embodiment in which the second dough is not proofed, it is obvious the density of the second dough is greater than the core dough and that the core dough is expanded because it is proofed.  It would have been within the skilled of one in the art to determine the proper density depending on the type of dough.  For instance, one skilled in the art can follow the guideline of the article for proper density of dough.  Depending on the time of proofing, the density of unproofed dough which mean at time 0 can be twice or more than proofed dough.  Such parameter can readily be determined by one skilled in the art.  The density as claimed is a common density for dough product as shown in the article.  Since the density of the second dough is greater, the layer is denser than the core dough.  This means the mass of the second dough layer is more than the core.  It would have been within the skill of one in the art to determine the percentage of the second dough layer depending on the textural feel desired.  If one desires more of the texture of the second layer, it would have been obvious to have more of the second dough.  Johannes discloses both the core and the second dough can contain leavening agent.  Thus, it would have been obvious to include yeast in the second dough as an obvious matter of choice.  It would have been obvious to freeze the dough and form ready-to use dough product as shown in Waszyk and applicant’s disclosure of prior art when commercial ready-to-use frozen dough product is desired.  This would have been an obvious matter of preference.  It would have been obvious to bake from frozen when ready-to use frozen dough product is formed.  It is obvious the volume of the dough will expand during baking because it is the normal occurrence of baking of dough.  The degree of expanding depends on the density and the type of dough.  It would have been within the skill of one in the art to determine the proper degree of expansion to obtain the most optimum baked product through routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morad and Prins  disclose multi-component dough product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 11, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793